Opinion issued November 16, 2021




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-20-00743-CV
                             ———————————
     JUAN SIERRA, NICHOLAS SIERRA, AND SOAMY BAUTISTA,
                         Appellants
                                          V.
          GULF COAST CONCRETE AND SHELL, INC., Appellee


               On Appeal from the 412th Judicial District Court
                           Brazoria County, Texas
                     Trial Court Case No. 107072-CV


                           MEMORANDUM OPINION

      Appellants have failed to timely file a brief. See TEX. R. APP. P. 38.6(a)

(governing time to file brief), 38.8(a) (governing failure of appellant to file brief).

After being notified that this appeal was subject to dismissal, appellants did not

respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of case).
Accordingly, we dismiss the appeal for want of prosecution for failure to timely file

a brief. We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Goodman, Rivas-Molloy, and Farris.




                                         2